Citation Nr: 0329937	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of carcinoma of the larynx.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and January 2002 rating 
decisions by the Cleveland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2001, a statement of the 
case was issued in October 2001, and a substantive appeal was 
received in November 2001.  The veteran testified at a Board 
hearing at the RO in May 2003.  

The Board notes that the RO initially assigned an evaluation 
of 10 percent for the veteran's residuals of carcinoma of the 
larynx.  In January 2002, the RO increased that evaluation to 
30 percent.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.


REMAND

The veteran was not specifically advised of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  He must 
be advised of VCAA's provisions and of his right to a one-
year response period.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 2003 U.S. App. LEXIS 19540 
(Fed. Cir. September 22, 2003).  

The RO should ask the veteran to provide names and contact 
information of private medical care providers who treated him 
for residuals of carcinoma of the larynx since March 2002.  
Thereafter, reasonable efforts must be made to secure medical 
records from these providers.  The RO should further ensure 
that all pertinent VA medical records are associated with the 
claims file.

Finally, the RO should schedule a VA medical examination to 
assess the severity of residuals of carcinoma of the larynx 
in accordance with the directives stated below.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for 
residuals of carcinoma of the larynx 
since March 2002.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should associate all VA 
medical records pertaining to treatment 
for residuals of carcinoma of the larynx, 
if any, with the claims file.

4. The RO should schedule the veteran for 
a VA medical examination by an 
appropriate specialist.  The examiner 
should enumerate all residuals of 
carcinoma of the larynx and describe each 
such symptom as mild, moderate, or 
severe.  It specifically should be noted 
whether the veteran has the complete 
inability to speak above a whisper or the 
constant inability to communicate by 
speech. A rationale for all conclusions 
should be provided, and the examiner 
should review the claims file in 
conjunction with the examination.



5. The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




